     Case 2:20-cv-02490-JAR-GEB Document 10-1 Filed 12/02/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


DAIRY FARMERS OF AMERICA, INC.,

                      Plaintiff,
              v.                                                    Case No. 2:20-CV-02490

FOREMOST FARMS USA, COOPERATIVE,

                      Defendant.


                         DECLARATION OF TED A. WISNEFSKI


       I, Ted A. Wisnefski, state the following, of which I have personal knowledge:

       1.     I am and adult, Partner in the law firm of Michael Best & Friedrich LLP, and an

attorney of record in Foremost Farms USA, Cooperative v. Dairy Farmers of America, Inc., No.

3:20-CV-911 (W.D. Wis.) (the “Wisconsin Action”) on behalf of Plaintiff Foremost Farms USA,

Cooperative (“Foremost”).

       2.     Prior to initiation of the Wisconsin Action, I participated in written and telephonic

communications with counsel for Defendant Dairy Farmers of America, Inc. (“DFA”), in which

the parties attempted to reach a resolution of the dispute between Foremost and DFA that is

subject to the Wisconsin Action (as well as DFA’s subsequently filed lawsuit against Foremost

in the above-captioned case in the District of Kansas, Dairy Farmers of America, Inc. v.

Foremost Farms, USA, Cooperative, No. 2:20-cv-02490 (D. Kan.) (the “Kansas Action”)).

During such communications, DFA never threatened to institute legal action against Foremost in

the District of Kansas, or by a particular date. DFA also never conveyed to Foremost a draft

complaint. These communications ultimately did not successfully resolve the dispute between

Foremost and DFA, and the parties reached an impasse.
     Case 2:20-cv-02490-JAR-GEB Document 10-1 Filed 12/02/20 Page 2 of 4




       3.      According to public records consisting of DFA’s annual registration report filed

on November 30, 2016, DFA’s principal place of business was located in Missouri as of that

date. Attached as Exhibit A is a true and correct copy of DFA’s Annual Registration Report for

2016, obtained from the Missouri Secretary of State’s website at <bsd.sos.mo.gov>.

       I declare under penalty of perjury that the foregoing statements are true and correct.

                                                     /s/Ted A. Wisnefski

                                                     Electronically signed by Ted A. Wisnefski

                                                     Executed on December 2, 2020.




                                                    2
Case 2:20-cv-02490-JAR-GEB Document 10-1 Filed 12/02/20 Page 3 of 4




  EXHIBIT A
Case 2:20-cv-02490-JAR-GEB Document 10-1 Filed 12/02/20 Page 4 of 4
